16DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 8, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PARK et al. (US 2021/0168740).
Regarding claim 1, PARK discloses a method for transmitting a synchronization signal by a first terminal in a wireless communication system supporting a sidelink between the first terminal and a second terminal (a method of performing a synchronization procedure in an NR V2X system [Abstract, 0007]), the method comprising:
 receiving, from a base station, configuration information including a parameter for transmission of a synchronization signal block (SSB) (Fig. 3; a UE 301 may receive configuration information for synchronization signal transmission from a base station 302 via a system information block [0084]); 
identifying a resource for transmission of the SSB based on the parameter (the UE may determine a resource corresponding to a slot or time domain in which sidelink and an NR sidelink synchronization signal block (NR SL SSB) are transmitted. In addition, the UE may select a numerology to use. The numerology parameters may be configured under the control of the base station [0110]); and 
transmitting, to a second terminal, the SSB on the resource (the UE may transmit synchronization information to another UE via SLSS & Master Information block-SL and/or a Master InformationBlock-SL-V2X, based on the configuration information [0084]; the UE may perform NR SL-SSB transmission based on configuration information received from NR BS [0090]), in case that a condition for transmission of the SSB is satisfied (V2X sidelink UEs may be required to satisfy predetermined condition in order to start communication. For example, table 9 shows list of condition: a V2X sidelink UE may perform V2X sidelink communication in an RRC idle state… [0104]), 
wherein the parameter includes at least one information among information on an offset, information on a transmission interval, or information on a number of times of transmission for transmission of the SSB (NR DFNoffset may be included in the NR V2X system information message from the base station. The NR V2X system information message may include an offset value for an NR DFN. The start of an NR-SL SSB burst set may be indicated by the DFN value …[0119-0120]).

a method of performing a synchronization procedure in an NR V2X system [Abstract, 0007]) comprising:
 a transceiver (Fig. 1: transceiver 1464); and 
at least one processor (processor 1470) configured to: 
receive, via the transceiver from a base station, configuration information comprising a parameter for transmission of a synchronization signal block (SSB) (Fig. 3; a UE 301 may receive configuration information for synchronization signal transmission from a base station 302 via a system information block [0084]),
 identify a resource for transmission of the SSB based on the parameter (the UE may determine a resource corresponding to a slot or time domain in which sidelink and an NR sidelink synchronization signal block (NR SL SSB) are transmitted. In addition, the UE may select a numerology to use. The numerology parameters may be configured under the control of the base station [0110]), and
 transmit, to a second terminal, the SSB on the resource (the UE may transmit synchronization information to another UE via SLSS & Master Information block-SL and/or a Master InformationBlock-SL-V2X, based on the configuration information [0084]; the UE may perform NR SL-SSB transmission based on configuration information received from NR BS [0090]), in case that a - 59 -0203-2593 (YPF201910-0077/USDMC) condition for transmission of the SSB is satisfied through the transceiver (V2X sidelink UEs may be required to satisfy predetermined condition in order to start communication. For example, table 9 shows list of condition: a V2X sidelink UE may perform V2X sidelink communication in an RRC idle state.. [0104]), 
NR DFNoffset may be included in the NR V2X system information message from the base station. The NR V2X system information message may include an offset value for an NR DFN. The start of an NR-SL SSB burst set may be indicated by the DFN value …[0119-0120]).

Regarding claims 3 and 10, PARK discloses all the claim limitations as stated above. Further, PPARK discloses wherein the condition for transmission of the SSB is satisfied in case that an SSB transmission command is received from the base station through RRC information (V2X sidelink UEs may be required to satisfy predetermined condition in order to start communication. For example, table 9 shows list of condition: a V2X sidelink UE may perform V2X sidelink communication in an RRC idle state… [0104]).

Regarding claims 4 and 11, PARK discloses all the claim limitations as stated above. Further, PPARK discloses wherein the resource is determined based on at least one of a direct frame - 58 -0203-2593 (YPF201910-0077/USDMC) number (DFN), a subframe number, a slot number, or a symbol number, and wherein the slot number is determined based on a subcarrier (the UE may determine a resource corresponding to a slot or time domain in which sidelink and an NR sidelink synchronization signal block (NR SL SSB) are transmitted).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of Zhao et al. (US 2020/0178188).
PARK discloses all the claim limitations as stated above. Further PARK discloses wherein the configuration information is received through system information or radio resource control (RRC) information (configuration information for synchronization signal transmission may be transmitted via an RRC [0084]). PARK does not disclose wherein the information on the number of times of transmission indicates the number of times of repetitive transmission of the SSB in a transmission cycle of the SSB, and wherein a number of times of repetitive transmission is determined based on at least one of a subcarrier spacing or a carrier frequency.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify PARK with the teaching of Zhao in order to provide a system that denotes the quantity of SSBs in each synchronization period [0247].

Claims 5, 7, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of ITL (3GPP TSG RAN WGI Meeting #95 R1-1813493: IDS) SHIN et al. (US 2020/0153574).
Regarding claims 5 and 12, PARK discloses all the claim limitations as stated above, except for “in case that there are two or more SSBs to be transmitted at the same time, transmitting an SSB determined to have a highest priority among the SSBs, and wherein the priorities of the SSBs are received through higher layer signaling”.
ITL teaches that for NR synchronization source selection, in case of IC, it is basically considered for NG-RAN to provide a parameter for sync source selection by higher layer signaling to UEs [section 4 and Fig. 3].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify PARK with the teaching of ITL in order to provide an efficient system that supports a periodic transmission of S-SSB in NR V2X  and one or more S-SSB is transmitted in a period [see introduction: Agreements].

Regarding claims 7 and 14, PARK discloses all the claim limitations as stated above. Further, PARK discloses that each of NR V2X sidelink UEs may be IC or OCC from the perspective of an NG-eNG 610 or a GNSS 630 [0112]. However, PARK does not disclose configuration information indicating a synchronization type indicating an entity which is to perform synchronization.
ITL teaches that priority rules for sidelink sync source selectin should be defined as in LTW V2X, based on the following types of information: type original synchronization source including network type e.g., gNB/eNB or NG-RAN; and synchronization source group information e.g., NR, eNB or GNSS sync source group [section 4, Fig. 3].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify PARK with the teaching of ITL in order to provide an efficient system and improve data communication efficiency.

Claims 3, 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of Huawei (3GPP TSG RAN WGI Metting#95 R1-18122208: IDS).
Regarding claim 3, PARK discloses all the claim limitations as stated above, except for in case that a measured downlink reference signal received power (DL-RSRP) value is less than a threshold included in system information. 
Huawei teaches that a UE may transmit SLSS when it is configured by the network with dedicated signaling (network-based) or when the UE is not configured by dedicated signaling (UE-based), and the SLSS transmission can be triggered when the RSRP/S-RSRP measured at the UE is below a threshold [section 2.3].


Regarding claims 6 and 13, PARK discloses all the claim limitations as stated above, except for transmitting, to the base station, capability information including information indicating whether the first terminal is capable of transmitting an SSB.
Huawei teaches that the number of Lmax can be further studied considering the UE capability and SL communication range [section 2.2.2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify PARK with the teaching of Huawei in order to provide an efficient system by optimizing process of communications between the base station and the UE and improving data transmission efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LIU et al. (US 2021/0153146) discloses synchronization signal transmission method and terminal.
YOON et al. (US 2019/0363809) discloses method and apparatus for measuring synchronization signal block.
GHEORGHIU et al. (US 2019/0124609) discloses channel and synchronization raster.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091.  The examiner can normally be reached on Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SABA . TSEGAYE
Primary Examiner
Art Unit 2467


/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	June 15, 2021